DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hutchinson et al. (U.S. Patent 7,717,057).  Regarding Claim 1, Hutchinson et al., hereafter “Hutchinson,” show that it is known to have a preform coating device (Abstract) comprising a conveyance part (Column 10, lines 41-42; Column 23, lines 35-38), a dispenser (Column 10, lines 43-44; Column 26, lines 19-30); a dryer that is arranged spaced apart from the dispenser along a conveyance path and that dries the coating solution applied to the preform by irradiating the coating solution applied to the preform with infrared light (Column 11, lines 3-6; Column 29, lines 18-21); and a blower mechanism that is arranged spaced apart from the dryer and that blows gas toward the preform irradiated with the infrared light (Column 30, lines 14-19).
Regarding Claim 3, Hutchinson shows the apparatus of claim 1 above, including one comprising a reflector arranged at a position facing the dryer across the preform (Column 29, lines 47-61).
Regarding Claim 4, Hutchinson shows the apparatus of claim 1 above, including one wherein the blower mechanism blows room temperature gas (Column 30, lines 14-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson, in view of Eusebione et al. (U.S. Patent Application Publication 2016/0007413).  Hutchinson shows the apparatus of claim 1 above, but he does not show a flow rate adjustment mechanism on the blower.  Eusebione et al., hereafter “Eusebione,” shows that it is known to have a preform processing apparatus including a blower which comprises a flow rate adjustment mechanism (0078).  It would have been obvious to one of ordinary skill in the art to apply Eusebione’s flow rate adjustment mechanism to Hutchinson’s blower in order to achieve preset parameters and the desired process control (Eusebione, 0076-0080).

Terminal Disclaimer
The terminal disclaimer filed on 29 July 2022 is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s Terminal Disclaime, filed 29 July 2022, with respect to the rejection(s) of claim(s) 1-4 has overcome the rejection under Double Patenting.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hutchinson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742